DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 12-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (United States Patent Application Publication 20140354956 A1).

With respect to claims 1 and 12, Yamada discloses a projection apparatus (see fig.1), comprising a light source module (see fig.1 and fig.4 C), a light valve (3 in fig.1) and a projection lens (see 8 in fig.1) wherein the light source module (see fig.1 and fig.4(C) ), comprising a light source unit (see 20a and 20b), a light splitting element (27, also see fig.1, 17), and a condenser lens (fig.1, 4), wherein the light source unit is configured or green to provide a plurality of first color light beams (red or green in fig.4 C, 20a and b) and a  plurality of second color light beams (blue in fig.4 C, 20a and b), and the light source unit comprises a first light source unit (see fig.4C, 20a) and a second light source unit (see fig.4C, 20b), wherein, the first light source unit is 


With respect to claims  2 and 13, Yamada discloses the light source module and projection apparatus according to claims 1 and 12, wherein the light splitting element has a first region and a second region, respectively disposed in corresponding to the first light source unit and the second light source unit, wherein one of the first region and the second region of the light splitting element is configured to reflect the plurality of first color light beams (see the region of 27 corresponding the red or green light from 20b ) and allow the plurality of second color light beams to pass through (see the region of 27 corresponding blue light emitted from 20a), and the other of the first region and the second region of the light splitting element is configured to allow the plurality of first color light beams to pass through(see the region of 27 corresponding red or green light emitted from 20a) and reflect the plurality of second color light beams (see the region of 27 corresponding the blue light from 20b).

With respect to claims 3 and 14, Yamada disclose the light source module and projection apparatus according to claims 2 and 13, wherein the first sub-light beam and the fourth sub-light beam are incident in one of the first region and the second region of the light splitting element (a region defined by a central square that includes red, green and blue regions of 27), the second sub-light beam and the third sub-light beam are incident in the other of the first region and the second region of the light splitting element (see a rectangular region which is defined to include the central square and red, green and blue regions).

With respect to claims 4 and 15, Yamada discloses the light source module and projection apparatus of claims 2 and 13, wherein the light splitting element has a first surface and a second surface opposite to each other (see the front and back of surface 27; also see 17 in fig.1), the first surface faces the condenser lens (see the first surface of 17 which faces condenser lens 4), one of the first light source unit and the second light source unit faces the first surface (see the second light source 20b in fig.4C), the other of the first light source unit and the second light source unit faces the second surface (see the first light source 20a in fig.4 C), and the plurality of first color light beams and the plurality of second color light beams exit the light splitting element via the first surface (see the operation of 27 in fig.4C).

With respect to claims 5 and 16, Yamada discloses the light source module and projection apparatus according to claims 2 and 13, wherein the light source unit is further configured to provide at least one third color light beam (see the Green color beam in fig.4A), one of the first region and the second region of the light splitting element is configured or green to allow the at least one third color light beam to pass through (a region defined by a central square that includes red, green and blue regions of 27), and the other of the first region and the second region of the light splitting element is configured or green to reflect the at least one third color light beam (a rectangular region which is defined to include the central square and red, green and blue regions).

With respect to claim 6 and 17, Yamada discloses the light source module and projection apparatus according to claims 5 and 16, wherein the at least one third color light beam is provided by the first light source unit and/or the second light source unit (see 20a and 20b in fig.4A and 4B), when the second light source unit (20b) provides the at least one third color light beam, the at least one third color light beam is incident in one of the first region and the second region of the light splitting element and is transmitted through the light splitting element (a region defined by a central square that includes red, green and blue regions of 27); or when the first light source unit (20a) provides the at least one third color light beam, the at least one third color light beam is incident on the other of the first region and the second region of the light splitting element and is reflected by the light splitting element (a rectangular region which is defined to include the central square and red, green and blue regions).

With respect to claims 7 and 18, Yamada discloses the light source module and projection apparatus according to claims 2 and 13, wherein the light splitting element includes a first sub-light splitting element and a second sub-light splitting element (see the elements corresponding to red or green in fig.4C in 27), and the first sub-light splitting element is provided with the first region (see the elements corresponding to red or green in fig.4C in 27), the second sub-light splitting element is provided with the second region (see the elements corresponding to blue in fig.4C in 27), and the first sub-light splitting element and the second sub-light splitting element are arranged with a spacing therebetween (see the elements corresponding to blue on 27 in fig.4C).

With respect to claims 8 and 19, Yamada discloses the light source module and projection apparatus according to claims 2 and 13, wherein one of the first region and the second region is located in a center of the light splitting element (a region defined by a central square that includes red, green and blue regions of 27), and the other of the first region and the second region surrounds the one of the first region and the second region (a rectangular region which is defined to include the central square and red, green and blue regions).

With respect to claims 9 and 20, Yamada discloses the light source module and projection apparatus according to claims 1 and 12, wherein the first sub-light beam is transmitted to a first position of the condenser lens (see red sub beam of 20a), and the third sub-light beam is transmitted to a third position of the condenser lens (red sub beam of 20b), the first position and the third position are symmetrical to each other by taking a line passing through an optical axis on a light incident surface or a light exit surface of the condenser lens as a symmetry axis (see the symmetric beam placement disclosed the configuration disclosed by fig.6).


With respect to claims 11 and 22, Yamada discloses the light source module and projection apparatus according to claim 1 and 12, wherein neither a semi-reflecting element nor a dichroic mirror is provided between the light splitting element and the condenser lens (see the configuration of fig.1).

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 10 and 21, the prior art does not disclosed or suggest the limitations of claims 10 and 21, wherein the first light source unit and the second light source unit respectively comprise a plurality of first light emitting devices for providing the first sub-light beam and the third sub-light beam, a maximum distance between the plurality of first light emitting devices of the first light source unit is defined as a first size, a maximum distance between the plurality of first light emitting devices of the second light source  unit is defined as a second size, the first position and the third position of the first sub-light beam and the third sub-light beam form a first color distribution area on the condenser lens, and a size of the first color distribution area is greater than or equal to a sum of the first size and the second size. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered or green users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882